                 IN THE UNITED STATES MAGISTRATE COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 UNITED STATES OF AMERICA,                   PO 18-5083-BLG-TJC

            Plaintiff,                       Violation No. F4875759
                                             Location Code: M6H
      vs.
                                             ORDER
 REBECCA L. CRONIN,

            Defendant.

      Upon review of the docket and good cause appearing,

      IT IS HEREBY ORDERED that the payment received on January 5, 2019,

shall be accepted as payment in full for the Forfeiture Amount and Processing Fee

associated with Violation No. F4875759 issued to Rebecca L. Cronin on August

13, 2018.

       IT IS FURTHER ORDERED that the Violation Notice is deemed fully

adjudicated and the warrant issued on November 15, 2018 for Rebecca L. Cronin

regarding Violation No. F4875759 shall be QUASHED

      The Clerk of Court is directed to notify the U.S. Marshals Service of this

Order immediately.

DATED this 7th day of January, 2019.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge

                                         1
